Citation Nr: 1820773	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  11-31 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right foot disability.


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1962 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2016, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

This case was previously before the Board in April 2016. At that time, the Board remanded the Veteran's claims for further development.


FINDINGS OF FACT

1.  A September 1986 rating decision denied service connection for bilateral hearing loss and denied service connection for a back disability; the Veteran was notified of the rating action and of his appellate rights.  The Veteran did not perfect an appeal on these issues, and new and material evidence was not submitted within one year of the decision.
       
2.  The evidence received since the September 1986 denial relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  The evidence received since the September 1986 denial relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's bilateral hearing loss is not etiologically related to his active service.

5.  The Veteran's low back disability did not manifest in service, is not otherwise related to service, and is not caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The September 1986 rating decision that denied service connection for bilateral hearing loss and a back disability is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).   

2.  New and material evidence has been received to reopen the previously denied claim for service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  New and material evidence has been received to reopen the previously denied claim for service connection for a back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

4.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

5.  The criteria for service connection for a low back disability, to include as secondary to a service-connected right foot disability have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records and private medical treatment records identified by the Veteran have been obtained.  Although the Veteran testified before the Board that he sought treatment at the Mountain Home VA Medical Center in Tennessee in 1967 for his hearing loss, VA attempted to obtain those records, but the VAMC replied that the records requested did not exist.  All other VA treatment records identified by the Veteran have been obtained.  Furthermore, the Veteran testified at a Board hearing and a transcript of the hearing is of record.  

The Veteran was also provided with multiple VA examinations and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  New and Material Evidence

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105 (c), (d)(3).  However, if evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for bilateral hearing loss is based on the same factual basis as the previously denied claim for service connection for bilateral hearing loss.  In addition, the claim for service connection for a low back disability is based on the same factual basis as the previously denied claim for service connection for a back disability.  Both claims were denied in a September 1986 rating decision on the basis that the Veteran did not have either of the claimed current disabilities.  The Veteran did not perfect an appeal on these issues, nor did he submit new and material evidence within one year following the decision.  Thus, the decision became final.  Accordingly, new and material evidence must be received to reopen the claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a back disability.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104, 19.129, 19.192. 

The pertinent evidence received since the September 1986 denial includes medical evidence of diagnoses of bilateral hearing loss and lumbar degenerative disc disease.  This evidence indicates that the current disability prongs of the Veteran's service connection claims are now met, and therefore raises a reasonable possibility of substantiating the claims for service connection.  Thus, as new and material evidence has been received, the claims for service connection for bilateral hearing loss and service connection for a back disability are reopened.   

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection can also be established through application of a statutory presumption for chronic diseases, like arthritis or organic diseases of the nervous system, which includes hearing loss, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is not manifested to a compensable degree within a year of separation of service, then, generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Bilateral Hearing Loss

In additional to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.







The Veteran's service treatment records are silent for complaints of hearing loss, and, during his service separation examination in December 1966, the Veteran's ears were evaluated as normal.  Audiometric testing showed (with pure tone thresholds measured in decibels): 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
0
5
0
20

The Veteran's service treatment records also contained records of two other audiometric testing results, dated January 1966 and January 1962 (enlistment examination).  Neither of those examinations showed hearing loss for VA purposes. The January 1966 results further noted that the Veteran worked on the flight line and was exposed to jet engine noises, and also indicated that he wore ear protection.

The Veteran submitted a written statement in April 1986, wherein he stated that his hearing was normal when he entered service and deteriorated from his being subjected to engine noise in service.

The Veteran submitted another written statement in August 1986, wherein he stated that hearing loss was found on his discharge physical.

At an August 1986 VA examination, the Veteran reported that his hearing loss was getting worse, but audiometric testing was not performed.

In August 2010, the Veteran submitted a written statement disagreeing with the August 2010 rating decision.  He wrote that his hearing loss occurred in service due to his working as a jet engine mechanic.  Later that same month, the Veteran submitted a private audiological evaluation dated August 24, 2010, which showed that the Veteran's ears had met the auditory thresholds for hearing loss for VA purposes.

The Veteran underwent a VA examination for hearing loss in January 2011.  The Veteran reported military aircraft noise exposure from working as a jet mechanic in service and reported civilian recreational noise exposure from holding multiple jobs in manufacturing and working in a coal mine for 19 years as a security guard.  Audiometric testing confirmed bilateral hearing loss.  The examiner opined that the Veteran's hearing loss was less likely as not related to noise exposure during service.  The examiner further explained that no hearing loss was documented in service or at discharge and that the Veteran has held numerous jobs since service involving noise exposure.   

In May 2015, the Veteran submitted a written statement in his appeal to the Board, wherein he stated that while working on the flight line and on jets in service, the engine noises and pressure fluxes caused his hearing problems.

The Veteran testified at a Board hearing in February 2016 that he was exposed to intense noise from jet engines as he worked in aircraft maintenance during service.  He reported that his hearing loss was gradual, and he noticed its onset while in service.   He testified that none of his doctors have ever told him that his hearing loss was related to his service.  The Veteran also reported that the first time his hearing was checked after his service was at a VA in Johnson City, Tennessee in 1967, within a year of separating service, when he was treated for hearing loss.  He testified that he was told at the time that he had high frequency hearing loss.

The Veteran was afforded another VA hearing examination in February 2016.  The examination again confirmed that the Veteran had hearing loss, but the examiner did not provide an etiology opinion.  The examiner noted that the Veteran stated he noticed a change in hearing immediately after running up the jet engines in service.  The examiner reviewed the Veteran's service treatment records and stated that a slight hearing loss was noted at separation in the December 1966 examination in the left ear at 6000 Hz, but it was not significantly different than the frequencies measured in the Veteran's enlistment examination.  Other hearing examinations in service showed normal hearing sensitivity in both ears (January 1962 and January 1966).

Another VA hearing examination was conducted in November 2017, in which the examiner reviewed the Veteran's service treatment records and stated that there was no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz for the Veteran's right or left ear while he was in service.  The examiner explained that when the January 1962 enlistment audiogram is compared to the December 1966 separation audiogram, no threshold shift is indicated in either ear.

As the record currently stands, the weight of the evidence is simply against a finding that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military service.  The Veteran currently has bilateral hearing loss for VA purposes; such is not in dispute.  Furthermore, the Veteran has provided credible reports of military aircraft noise exposure, which are corroborated by the fact that the Veteran's DD-214 indicates he was an aircraft mechanic.  However, the presence of military noise exposure and a current diagnosis of hearing loss, alone, are not sufficient to establish service connection.  Rather, it must be shown that the military noise exposure caused the hearing loss.  In other words, there must be a nexus between the military noise exposure and the Veteran's current hearing loss.  Here, the weight of the evidence is not sufficient to demonstrate that a medical nexus exists between the Veteran's current bilateral hearing loss and an in-service incurrence.  

None of the above medical opinions indicate that the Veteran's hearing loss was due to his active service.  The Board notes that February 2016 VA examiner stated the Veteran had "slight hearing loss" at separation in his left ear at 6000 Hz.  However, hearing loss for VA purposes does not consider puretone thresholds measured at frequencies above 4000 Hz.  As such, the Board affords no weight to his determination that the Veteran had "hearing loss" because thresholds measured at 6000 Hz are not relevant for VA hearing loss disability determinations.  

To the extent that the Veteran believes that his bilateral hearing loss is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability, or symptoms of a disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues. Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of bilateral hearing loss, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person, as it relies in part on audiometric testing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, while the Veteran is credible in discussing his current hearing acuity, he was uncertain when his hearing loss actually began. 

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his bilateral hearing loss, and it finds that he has not done so.  The Veteran has stated that he first began experiencing symptoms associated with his current bilateral hearing loss while in service and has continued to experience them since separating from service.  However, his separation examination showed normal hearing based on audiometric testing.  As such, the level of hearing he believed to have been considered "hearing loss," which he stated began during service, has actually been rebutted by contemporaneous medical evidence indicating his hearing was normal during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Therefore, while he is competent to report what he experienced through his senses, like trouble hearing certain things, his reports of experiencing technical VA hearing loss are of questionable credibility, as he was reporting such loss during times of medically documented normal hearing.  

Thus, the Board finds that the weight of the evidence, including the Veteran's consistent contentions that he began experiencing hearing loss within service, despite audiographic findings and VA examiners opinions that his hearing was not worsened, or shifted, during service, do not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  

Moreover, audiometric testing at separation did not show hearing loss for VA purposes at that time.  Furthermore, although the Veteran testified that he was treated for hearing loss within a year of separating from service, VA was unable to locate medical records to corroborate his testimony.  Moreover, hearing loss for VA purposes does not equate to the mere lessening in hearing acuity.  The Veteran's April 1986 statement indicated he did not understand what was required for VA hearing loss, as he reported that hearing loss was shown on an examination which did not indicate hearing loss for VA purposes.  While the Veteran may have believed he suffered hearing loss at that time, the Board has uncovered no evidence supporting a finding of hearing loss for VA purposes within a year of his separating from service.  Lacking any statements or medical records indicating the hearing loss manifested to a VA compensable degree within one year following separation from service, the Board finds that bilateral hearing loss was not shown within one year following separation from service, or for many years after service. Therefore, presumptive service connection is not warranted.

As discussed, the weight of the evidence is against service connection for bilateral hearing loss.  As such, the Veteran's claim is denied.

Low Back Disability

The Veteran asserts that his service-connected foot disability caused or aggravated his low back disability.  It is undisputed that the Veteran has current diagnoses of lumbar spine degenerative disc disease, arthritis, and spondylosis, and is currently service-connected for a right foot condition.  As such, the critical question is whether there is a medical nexus establishing a connection between the Veteran's right foot condition and his low back disability in order for his secondary service connection claim for a low back disability to be granted.  In the alternative, the Veteran has also asserted that his low back disability was directly caused by an in-service injury to his lumbar spine.

Service treatment records show that the Veteran sustained a back injury in-service from a motor vehicle accident in November 1962 when a driver backed into his car door.  At that time, x-rays were negative for any spine abnormalities and he was diagnosed with a bruise.  The Veteran again injured his back in December 1965 after falling 6 feet.  X-rays at that time were negative for fracture and no spasms or other abnormalities were noted.  No abnormalities of the spine were noted at discharge.

VA treatment records from the early 1980s show that the Veteran sought treatment for ankle and foot pain, but the records are silent for reports of back pain or treatment.

At a 1986 VA examination, the Veteran reported having constant pain and soreness in his joints and in his back.  The Veteran's back was found to be normal pursuant to radiographic imaging at the 1986 VA examination.  

The Veteran was afforded a VA examination in July 2010.  The Veteran reported his back pain was related to the in-service accident where a driver backed into his car door.  The VA examiner reviewed the 2009 x-rays and diagnosed lumbar degenerative disc disease (DDD) with spondylosis with subjective, but not objective, evidence of lumbar radiculopathy.  The VA examiner also noted that VA records from 1996 included an x-ray of the Veteran's lumbosacral spine, but showed no abnormalities.  The examiner found it was less likely than not that the Veteran's current chronic condition of lumbar spondylosis and degenerative disc disease was related to his service.  The examiner further explained that is it less likely than not that an injury from a single incident at the age of 20 years would cause a subsequent lumbar DDD and spondylosis that has accrued over the period of a lifetime.  Furthermore, the Veteran indicated no recurrent symptoms of back pain at his exit physical.

In August 2010, the Veteran submitted a written statement disagreeing with the August 2010 rating decision.  He wrote that the injury to his back while he was in service was causing him constant pain.

The Veteran was afforded another VA examination for his spine in January 2011.  At the examination, the Veteran reported having back problems which had onset while on active duty.  He also reported having been under doctors' care for his back since leaving service.  He reported that he suffered no back injures since leaving service.  The examiner viewed new x-rays taken of the spine and diagnosed spondylolisthesis and degenerative changes.

The Veteran underwent another VA examination in February 2013, wherein he reported that his back condition was related to the foot injury he incurred in service.  The examiner reviewed imaging studies and confirmed that the Veteran had lumbar spine arthritis.  The examiner stated there was no evidence in the gait analysis or orthopedic literature with which he was familiar that documents that a foot condition, such as the one for which the Veteran is service-connected, would transmit stress to the spine.  Rather, the condition would transmit stress to the ankle and distal leg soft tissue where it would be dissipated by stress absorption of the joint and surrounding tissues.   

An addendum opinion was obtained in January 2015 from another VA examiner who opined that the Veteran's lumbar spine condition was less likely than not secondary to his right foot condition.  The examiner explained that the Veteran's right foot condition would not have a direct or indirect impact on a condition of the spine anatomically or biomechanically, specifically in a non-contiguous joint of the axial skeleton.

In May 2015, the Veteran submitted a written statement in his appeal to the Board, wherein he stated that his broken right foot caused him to have an awkward gait which led to his back problems.

The Veteran testified at a Board hearing in February 2016 that his back was injured in a motor vehicle accident in service.  He stated that he complained about his back pain at his separation physical examination.  He reported telling the examiner that his back was giving him a lot of trouble and pain and he wasn't able to walk or stand without pain.  The Veteran also reported having seen a doctor right after separating from service for his back condition in Kentucky, but he could not obtain medical records.  The doctor reportedly treated him with aspirin and a heating pad.  The Veteran testified that a VA orthopedic doctor in 2011 or 2012 told him that his body was out of line from his altered gait, which resulted from his service-connected foot condition.  The Veteran also testified that he has had memory problems since having open heart surgery.  He stated that his back condition continued to get worse after the 1963 accident and was in pretty bad shape by the time he discharged from service.  He also stated that no doctor has told him that his back condition was directly caused by what happened to him in the military.

The VA examiner who provided the January 2015 addendum opinion provided another addendum opinion in May 2016.  The examiner stated that the Veteran's low back disability was less likely than not aggravated by his service-connected right foot disability.  The examiner explained that the Veteran's right foot condition would have no direct or indirect impact on his low back biomechanically, especially in light of there being no leg length discrepancy (nor one of significance).  Additionally, without this, a condition of the appendicular skeleton would not result in the development or aggravation of a condition of the axial skeleton (spine) pathophysiologically.

Also of record are VA and private treatment records which contained treatments for back pain.  These records do not contain any medical nexus opinions regarding the etiology of the Veteran's low back disability; nor do they corroborate his 2016 testimony that a VA physician opined that his back condition was due to an altered gait.

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a low back disability, such as DDD, arthritis, or spondylosis, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's low back disability is related to his service-connected right foot disability, the Board has not uncovered any credible medical evidence which supports such a connection, and the Veteran lacks the medical expertise to competently determine the etiology of his low back disability.

The February 2013, January 2015, and May 2016 VA examiner opinions provided detailed explanations as to why the Veteran's low back disability was not felt to be caused or aggravated by his service-connected right foot disability.  These opinions have not been challenged or undermined by any other medical opinion.  As such, they are given great weight.

The Board concludes that the weight of the evidence is against secondary service connection for a low back disability.  As such, service connection on a secondary basis for the Veteran's low back disability is not warranted.

Turning to other theories of service connection, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's low back disability is directly related to his in-service injuries, the Board has not uncovered any credible medical evidence which supports such a connection and, as explained above, the Veteran lacks the medical expertise to competently determine the etiology of low back disabilities.  See Kahana, 24 Vet. App. at 438; see also Jandreau, 492 F.3d at 1376-77.

The VA examiners provided detailed explanations as to why the Veteran's back disability was not felt to be the result of his military service.  These opinions have not been challenged or undermined by any other medical opinions.  As such, they are given great weight.

The Veteran's current low back disability was not diagnosed in active service, within one year of active service, and the evidence of record fails to connect it to either an event or injury during his active service.  Moreover, the Veteran's medical treatment records after his separation show that he was not diagnosed with his current low back disability until June 2009, more than forty years after leaving active service.  Although the Veteran has stated that his back symptoms began in service and his back was "in pretty bad shape" when he separated service, this claim is contradicted by his separation examination and VA treatment records from the early 1980s.  The VA treatment records indicate that the Veteran sought treatment for painful joints in the early 1980s, but did not mention having back pain.   The Board finds it unlikely that the Veteran would not have mentioned having back issues while seeking treatment for orthopedic pain, especially given his testimony before the Board in 2016 about how severe his back condition had become by the time he separated service in 1966.  Thus, the Board finds that the weight of the evidence is also against a finding of continuous symptoms of lumbar arthritis since active duty.  

Thus, service connection on either direct or presumptive bases is also not warranted.  Therefore, the Board concludes that the weight of the evidence is against service connection for a low back disability, and service connection is denied.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened. 

New and material evidence having been received, the claim for service connection for a back disability is reopened. 

Service connection for bilateral hearing loss is denied.

Service connection for a low back disability, to include as secondary to a service-connected right foot disability, is denied.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


